Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office action is in response to applicant’s communication filed on 02/19/21. Claims 1-20 are pending in this application. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Bower (US 20120314388 A1).
Regarding claim 1, Bower discloses a micro semiconductor device, comprises: an epitaxial (grown using a seeding layer, see para [0005])structure having a bottom surface and a top surface, wherein the bottom surface is defined as a central region and a peripheral region (see fig 9a); a first electrode and a second electrode (26’s), wherein the first electrode and the second electrode are disposed on the central region of the bottom surface of the epitaxial structure (see fig 9d),; and a supporting layer, wherein the supporting layer is disposed on the peripheral region of the bottom surface of the epitaxial structure(60). It would have been obvious to form the tethers according to an embodiment disclosed in fig 9, as Bower discloses such variations to be available to one having ordinary skill in the art.

Regarding claim 3, Bower discloses the micro semiconductor device as claimed in claim 1, the first electrode and second electrode have a first height H1, the supporting layer has a second height H2, and the ratio (H1/H2) of the first height H1 to the second height H2 is 0.8 to 1.2 (see fig 9 disclosing the contacts and the tethers to be approximately square). It would have been obvious to form the contacts of bower to the claimed ranges, because such ranges would have been available to one having ordinary skill and are obvious variations.
Regarding claim 4, Bower discloses the micro semiconductor device as claimed in claim 1, wherein the supporting layer is discontinuously arranged on the peripheral region (see fig 9, disdclosing the tethers to be discontinuous).
Regarding claim 5, Bower discloses the micro semiconductor device as claimed in claim 4, wherein the supporting layer comprises a first portion and a second portion, and the central region is disposed between an orthogonal projection of the first portion onto the bottom surface of the epitaxial structure and an orthogonal projection of the second portion onto the bottom surface of the epitaxial structure (see fig 9D, 82/60).
Regarding claim 6, Bower disclose the micro semiconductor device as claimed in claim 5, wherein the first electrode and the second electrode are disposed on the bottom surface of the epitaxial structure, an orthogonal projection of the first electrode onto the bottom surface has a first center, an orthogonal projection of the second electrode onto the bottom surface has a second center, and an orthogonal projection of the first portion onto the bottom surface of the epitaxial structure and an orthogonal projection of the second portion onto the bottom surface of the epitaxial structure 
Regarding claim 7, Bower discloses the micro semiconductor device as claimed in claim 1, wherein the supporting layer is continuously arranged on the peripheral region (see fig 9 disclosing integeral continuity among 60).
Regarding claim 8, Bower discloses the micro semiconductor device as claimed in claim 7, wherein an orthogonal projection of the supporting layer onto the bottom surface of the epitaxial structure surrounds the central region (see fig 9b disclosing 60 surrounding center pieces).
Regarding claim 9, Bower discloses the micro semiconductor device as claimed in claim 1, further comprising a filling layer disposed on the central region of the bottom surface of the epitaxial structure (see element 32 as adhesive filling layer).
Regarding claim 10, Bower discloses the micro semiconductor device as claimed in claim 9, wherein the first electrode and the second electrode are disposed on the bottom surface of the epitaxial structure, and the filling layer is disposed between the first electrode and the second electrode (see fig 8a disclosing 32 is between 26).
Regarding claim 11, Bower discloses the micro semiconductor device as claimed in claim 9, wherein the filling layer directly contacts the first electrode and the second electrode (see fig 83a disclosing adhesive contacting 60 and 26).
Regarding claim 12, Bower discloses the micro semiconductor device as claimed in claim 9, wherein the filling layer does not directly contact the first electrode and the second electrode (see fiog 9a where filling is removed).
Regarding claim 13, Bower discloses the micro semiconductor device as claimed in claim 9, wherein the filling layer has a third height H3, and the ratio (H1/H3) of the first height H1 to the third height H3 is 0.8 to 1.2. (see fig 9 disclosing the contacts and the tethers to be approximately square). It 
Regarding claim 14, Bower discloses a micro semiconductor display, comprising: a display substrate having a top surface; a plurality of contact pads disposed on the to surface of the display substrate; a plurality of the micro semiconductor devices as claimed in Claim 1, wherein each of the first electrodes of the epitaxial structure is directly bonded with one of the contact pads (see fig s 15 and 14 disclosing contact pads on display substrate, para [0085].
Regarding claim 17, Bower discloses the micro semiconductor display as claimed in claim 14, wherein an orthogonal projection of the supporting layer onto the display substrate overlaps an orthogonal projection of the contact pad onto the display substrate(see fig 9d disclosing overlapping orthogonal projections in 60 and 26).
Regarding claim 18, Bower discloses the micro semiconductor display as claimed in claim 14, wherein each of the second electrodes is disposed on the central region of the bottom surface of the epitaxial structure and directly bonded with one of the contact pads (see fig 15 disclosing electrodes in contact with contact pads.
Allowable Subject Matter
Claim 15 recites allowable subject matter. In particular, the cited art do not disclose a part of the first electrode is disposed between the support layer and the contact pad. Claim 16 depends from claim 15 and are also allowable. Claims 19 and 20 recite similar allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813